Title: To George Washington from Henry Knox, 1 March 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department March 1 1792.

I have the honor to submit a draft of a letter to general St Clair; and also, a representation from Judge Putnam relative to the situation of Marietta—If perfectly convenient, I will wait upon you to morrow morning, relative to these subjects, and some others, relative to the appointments of officers soon to be made. I have the honor to be Sir, with the highest respect, Your most obedient servt

H. Knox

